DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 9/28/2021, to claims 1, 3, 8, 13 acknowledged by Examiner. Additionally, applicant cancelled claims 2, 5, 12, 15-16, 19-23, and added claims 24-30.
Claims 1, 3-4, 6-11, 13-14, 17-18, 24-30 are now pending.
Response to Arguments
Argument:
	Applicant asserts that the rejections of record under Frantz are unsupported as Applicant believes the occlusal surface of the mouth piece of Frantz cannot be interpreted as an “inner surface” (Remarks Pages 8-12).
	Examiner’s Response:
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Firstly, Applicant relies on an argument that the “inner surface” of Frantz is different from the chosen “inner surface” of the instant disclosure then the interpretation is improper. However, MPEP 2111.01(I-III) lays out that words in a claim are given their “plain meaning” unless Applicant provides an explicit definition of said term in their specification. And further herein although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such the term, “inner surface” is not required to be read exactly as it matches Applicant’s disclosure which lacks an explicit definition given. Secondly, Applicant asserts that Examiner’s interpretation of the term “inner surface” is unreasonable. . 

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“locking mechanism” in claims 9; wherein this structure of the “locking mechanism” is disclosed on page 36 of the instant specification to be the reference number 566 which as shown in Figures 5A-5B is an aperture or slot structure.
“an appliance member that selectively engages teeth within the human mouth” (seen first in claims 1, 13, 25) is interpreted under 112f as pertaining to a generally arcuate/U-shaped upper or lower mouth base/tray/guard/piece as known in the dental art and as shown by Applicant in Figures 1-6C as being an “appliance member”.

For note: the limitation in claims 1 and 13 (and their dependents) of “tongue positioner” is noted to be almost interpreted under 112f, but the noun of “positioner” is not generic enough of structure to warrant such interpretation. Furthermore, claims 6-9 and 15-16 recites a “positioner receiver” and “appliance engager” wherein these two phrases are implicitly defined as somewhat functional in their terms such as meaning a feature capable of “receiving” and “engaging” respectively. However, these claim features do not contain nor are generic placeholder terms and are thus not viewed as being interpreted under 112f, and will be interpreted broadly as features capable of their inherent definitions. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-9 and 13-14 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frantz (US 6109265 A).
Regarding claim 1, Frantz discloses an oral appliance device 10 (See Figures 1-7) for use within a human mouth, the human mouth including a tongue (See Col. 2 lines 19-25, wherein the device fits over the maxillary and mandibular dental arches, wherein this means the 
an appliance member 12 (See Figures 1 and 7) that selectively engages teeth within the human mouth (See Col. 2 lines 1-10 and Col. 3 lines 29-42, wherein the appliance member 12 termed “lower base 12” is described as “conforming to the patient’s mandibular dentition” which means the appliance member 12 selectively engages teeth within the human mouth); and 
a first tongue positioner 15 (See Figures 1-2 and 5A-7) that is configured to (capable of) adjust positioning of the tongue (see Col. 2 lines 37-47 and Col. 3 lines 42-50 and Col. 5 lines 4-15, wherein the “bite plane” 15 is a first tongue positioner as it creates a vertical spacing in the mouth in order to relieve sleep apnea which as described in Col. 9 lines 37-46 is a result of the tongue falling back; thus this “bite plane” 15 is a tongue positioner that is configured to adjust the positioning of the tongue as it alters the position of the tongue from falling back into the pharynx and even further alters the configuration of the jaw via the change in vertical spacing between the lower and upper jaw such that the tongue would change in position as the tongue is related to the position of the lower jaw in human anatomy; “configured to” herein is being interpreted under capability), the first tongue positioner being removably and directly secured to the appliance member 12 (See Figures 1-2 and 7 and Col. 4 line 45 – Col. 5 line 15 wherein the tongue positioner 15 is removably attached to the appliance member 12 (lower tray/base) and is directly secured therein); and
a second tongue positioner 15’ (See Figure 1 and Col. 3 lines 43-51) that is configured to adjust positioning of the tongue (See Col. 3 lines 43-51 wherein the second positioner 15’ has the same function as the first 15 as described above in claim 1); 
wherein the first tongue positioner 15 is removably secured to an inner surface (surface inside mouth is an “inner surface”) along a first side (left side) of the appliance member 12 (See Figures 1 and 7, wherein the first tongue positioner 15 is placed along a left side (first side) of 
wherein the second tongue positioner 15’ is removably and directly secured to the inner surface (occlusal surface) along a second side (right side) of the appliance member 12 (See Figure 1 wherein it is placed on the right (second) side of the member 12, and see Col. 4 line 58 – Col. 5 line 3).
Regarding claim 4, Frantz discloses the invention of claim 1 above.
Frantz further discloses wherein the first tongue positioner 15 can be alternatively, removably secured to the appliance member 12 in a first orientation or a second orientation that is different than the first orientation (See Col. 6 line 41 – Col. 7 line 25 wherein the bite plane 15 (tongue positioner 15) is fit to the appliance member 12 such that cold-form acrylic is built up and “conform” around the imprint/shape/bottom of the bite plane 15 such that then there is implicit wiggle room when removably securing the bite plane 15 to the member 12 thus causing there to be multiple orientations/positions for the bite plane 15 to be in constrained to this loose imprint (thus at least a first and second orientation each different from each other) for the bite plane 15 to be in when secured to the member 12) (see Col. 7 lines 45-50 wherein the first tongue positioner 15 is alternatively and removably attached).

Regarding claim 6, Frantz discloses the invention of claim 1 above.
Frantz further discloses the appliance member 12 includes a positioner receiver that is configured to (interpreted as “capable of” in regards to “configured to”) removably receive and retain the first tongue positioner 15 (See Annotated Figure 7 below, wherein the member 12 includes the positioner receiver (in the form of a recess, see Col. 5 lines 4-25) which removably retains and receives the tab 18 of the first tongue positioner 15).
Regarding claim 7, Frantz discloses the invention of claim 6 above.

Regarding claim 8, Frantz discloses the invention of claim 7 above.
Frantz further discloses wherein the positioner receiver (See Annotated Figure 7) includes a receiver extension (See Annotated Figure 7) that extends away from the inner surface (occlusal surface, which when inside the mouth is an “inner surface”, See Figures 1 and 7) of the appliance member 12 (See Annotated Figure 7, wherein the receiver extension extends away from the member 12 such that is then also extending away from the occlusal (bite) (inner) surface of the member 12); and wherein the appliance engager 18 includes a slot (See Annotated Figure 7, wherein there is a slot on each sides of tab 18 formed with the structure of the positioner 15, see https://www.dictionary.com/browse/slot wherein a slot may be a depression or groove for receiving something) that slidably engages the receiver extension so that the first tongue positioner 15 is removably coupled to the appliance member 12 (See Col. 5 lines 4-25 and Annotated Figure 7, wherein these structures all mate such that the tab 18 is within the recess thus causing the slot to slidably engages with the receiver extension to then allow the removable coupling). 
Regarding claim 9, Frantz discloses the invention of claim 8 above.
Frantz further discloses wherein the positioner receiver (See Annotated Figure 7) further includes a locking mechanism 19 (retention hole (aperture) 19, see Col. 5 lines 4-25, which permits the locking with steel wire 20); and wherein the appliance engager 18 further includes an engager extension 20 (See Col. 5 lines 4-25, wherein the engager 18 “includes” the steel wire 20 (which is an “extension” as it is an extended object) in its hole 21) that is configured to be positioned within the slot so that the engager extension 20 selectively engages the locking 

    PNG
    media_image1.png
    554
    545
    media_image1.png
    Greyscale

Regarding claim 13, Frantz discloses an oral appliance device 10 (See Figures 1-7) for use within a human mouth, the human mouth including a tongue (See Col. 2 lines 19-25, wherein the device fits over the maxillary and mandibular dental arches, wherein this means the device 10 is for use within the mouth, and wherein all human mouths implicitly include a tongue), the oral appliance device 10 comprising: 
an appliance member 12 (See Figures 1 and 7) that selectively engages teeth within the human mouth (See Col. 2 lines 1-10 and Col. 3 lines 29-42, wherein the appliance member 12 termed “lower base 12” is described as “conforming to the patient’s mandibular dentition” which means the appliance member 12 selectively engages teeth within the human mouth); and 

the first tongue positioner 15 having a length and width that is different than the length (See Figures 1 and 5A-5B, wherein the length of 15 is different than the width).
Frantz further discloses the appliance member 12 includes a positioner receiver (See Annotated Figure 7, wherein the member 12 includes the positioner receiver (in the form of a recess, see Col. 5 lines 4-25); wherein the first tongue positioner 15 includes an appliance engager 18 (tab 18, See Annotated Figure 7 and Col. 5 lines 4-25); and wherein the positioner receiver (See Annotated Figure 7) is configured to removably receive and retain the appliance engager 18 (See Col. 5 lines 4-25 and Annotated Figure 7 wherein the positioner receiver (recess) removably receives and retains the tab 18 (engager) of the first tongue positioner 15).
Frantz further discloses wherein the positioner receiver (See Annotated Figure 7) includes a receiver extension (See Annotated Figure 7) that extends away from an inner surface (occlusal surface, which when inside the mouth is an “inner surface”, See Figures 1 and 7) of the appliance member 12 (See Annotated Figure 7, wherein the receiver extension extends away from the member 12 such that is then also extending away from the occlusal (bite) (inner) surface of the member 12); and wherein the appliance engager 18 includes a slot (See 
Regarding claim 14, Frantz discloses the invention of claim 13 above.
Frantz further discloses wherein the first tongue positioner 15 can be alternatively, removably secured to the appliance member 12 in a first orientation or a second orientation that is different than the first orientation (See Col. 6 line 41 – Col. 7 line 25 wherein the bite plane 15 (tongue positioner 15) is fit to the appliance member 12 such that acrylic is built up around the imprint/shape of the bite plane 15 such that then there is implicit wiggle room when removably securing the bite plane 15 to the member 12 thus causing there to be multiple orientations/positions for the bite plane 15 to be in constrained to this loose imprint (thus at least a first and second orientation each different from each other) for the bite plane 15 to be in when secured to the member 12) (see Col. 7 lines 45-50 wherein the first tongue positioner 15 is alternatively and removably attached).
Regarding claim 24, Frantz discloses the invention of claim 13 above.
Frantz further discloses wherein the positioner receiver (See Annotated Figure 7) further includes a locking mechanism 19 (retention hole (aperture) 19, see Col. 5 lines 4-25, which permits the locking with steel wire 20); and wherein the appliance engager 18 further includes an engager extension 20 (See Col. 5 lines 4-25, wherein the engager 18 “includes” the steel wire 20 (which is an “extension” as it is an extended object) in its hole 21) that is configured to be positioned within the slot so that the engager extension 20 selectively engages the locking mechanism 19 (See Annotated Figure 7 and Col. 5 lines 4-25, wherein the extension 20 would 
Regarding claim 25, Frantz discloses an oral appliance device 10 (See Figures 1-7) for use within a human mouth, the human mouth including a tongue (See Col. 2 lines 19-25, wherein the device fits over the maxillary and mandibular dental arches, wherein this means the device 10 is for use within the mouth, and wherein all human mouths implicitly include a tongue), the oral appliance device 10 comprising: 
an appliance member 12 (See Figures 1 and 7) that selectively engages teeth within the human mouth (See Col. 2 lines 1-10 and Col. 3 lines 29-42, wherein the appliance member 12 termed “lower base 12” is described as “conforming to the patient’s mandibular dentition” which means the appliance member 12 selectively engages teeth within the human mouth); and 
a first tongue positioner 15 (See Figures 1-2 and 5A-7) that is configured to (capable of) adjust positioning of the tongue (see Col. 2 lines 37-47 and Col. 3 lines 42-50 and Col. 5 lines 4-15, wherein the “bite plane” 15 is a first tongue positioner as it creates a vertical spacing in the mouth in order to relieve sleep apnea which as described in Col. 9 lines 37-46 is a result of the tongue falling back; thus this “bite plane” 15 is a tongue positioner that is configured to adjust the positioning of the tongue as it alters the position of the tongue from falling back into the pharynx and even further alters the configuration of the jaw via the change in vertical spacing between the lower and upper jaw such that the tongue would change in position as the tongue is related to the position of the lower jaw in human anatomy; “configured to” herein is being interpreted under capability), 
the first tongue positioner being removably and directly secured to an inner surface (occlusal surface, wherein this surface inside mouth is an “inner surface”) of the appliance member 12 (See Figures 1-2 and 7 and Col. 4 line 45 – Col. 5 line 15 wherein the tongue positioner 15 is removably attached to the appliance member 12 (lower tray/base) and is directly secured therein) (See Figures 1 and 7, wherein the first tongue positioner 15 is placed along a 
Regarding claim 26, Frantz discloses the invention of claim 25 above.
Frantz further discloses a second tongue positioner 15-2 (See Figures 6A-6C and Col. 5 lines 16-25, see wherein there may be a second differently sized tongue positioner 15-2 that may replace the original tongue positioner 15, utilizing “15-2 “ henceforth in order to indicate the different bite planes as shown in Figures 6A-6C) that is configured to adjust positioning of the tongue (See Col. 5 lines 16-25, has the same function as the original as discussed above in claim 1), the second tongue positioner 15-2 being alternatively, removably secured to the appliance member 12 (See Figures 1-2 6A-7 and Col. 4 line 45 – Col. 5 line 25 wherein the tongue positioner 15 is removably attached to the appliance member 12 (lower tray/base), and alternatively attached as it replaces the originally used tongue positioner 15).
Regarding claim 27, Frantz discloses the invention of claim 25 above.
Frantz further discloses the first tongue positioner 15 can be alternatively, removably secured to the appliance member 12 in a first orientation or a second orientation that is different than the first orientation (See Col. 6 line 41 – Col. 7 line 25 wherein the bite plane 15 (tongue positioner 15) is fit to the appliance member 12 such that acrylic is built up around the imprint/shape of the bite plane 15 such that then there is implicit wiggle room when removably securing the bite plane 15 to the member 12 thus causing there to be multiple orientations/positions for the bite plane 15 to be in constrained to this loose imprint (thus at least a first and second orientation each different from each other) for the bite plane 15 to be in when secured to the member 12) (see Col. 7 lines 45-50 wherein the first tongue positioner 15 is alternatively and removably attached).
Regarding claim 28, Frantz discloses the invention of claim 25 above.

wherein the first tongue positioner 15 includes an appliance engager 18 (tab 18, See Annotated Figure 7 and Col. 5 lines 4-25) that engages the positioner receiver (recess) (See Annotated Figure 7 and Col. 5 lines 4-25, wherein the tab 18 engages the recess) so that the positioner receiver (See Annotated Figure 7) removably receives and retains the first tongue positioner 15 (See Col. 5 lines 4-25).
Regarding claim 29, Frantz discloses the invention of claim 28 above.
Frantz further discloses wherein the positioner receiver (See Annotated Figure 7) includes a receiver extension (See Annotated Figure 7) that extends away from an inner surface (occlusal surface, which when inside the mouth is an “inner surface”, See Figures 1 and 7) of the appliance member 12 (See Annotated Figure 7, wherein the receiver extension extends away from the member 12 such that is then also extending away from the occlusal (bite) (inner) surface of the member 12); and wherein the appliance engager 18 includes a slot (See Annotated Figure 7, wherein there is a slot on each sides of tab 18 formed with the structure of the positioner 15, see https://www.dictionary.com/browse/slot wherein a slot may be a depression or groove for receiving something) that slidably engages the receiver extension so that the first tongue positioner 15 is removably coupled to the appliance member 12 (See Col. 5 lines 4-25 and Annotated Figure 7, wherein these structures all mate such that the tab 18 is within the recess thus causing the slot to slidably engages with the receiver extension to then allow the removable coupling). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 6109265 A) in view of Simonetti (US 20170304108 A1).
Regarding claim 3, Frantz discloses the invention of claim 1 above.
Frantz does not disclose wherein the first tongue positioner 15 has a first size, and the second tongue positioner 15’ has a second size that is different than the first size.
However, firstly to reiterate, Frantz discloses that the tongue positioners 15/15’ are used to form interocclusal spacing on the left and right sides of the mouth via their height (See Col. 3 lines 42-50).
Furthermore, Simonetti teaches an analogous mouth piece 10 (See Figures 1-7) provided with analogous left (22) and right (14) sides wherein the left side 22 is provided with an occlusal surface height lower and different than that of the height of the occlusal surface of the right side 14 (See Figures 3-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first tongue positioner 15 of Frantz on the right side of the mouth with a greater occlusal surface height than the second .
Claims 10-11 and 17-18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 6109265 A) in view of Ignacio (US 20190125574 A1).
Regarding claim 10, Frantz discloses the invention of claim 1 above.
Frantz does not disclose wherein at least one of the first tongue positioner 15 and the appliance member 12 is formed from a nylon-based material.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 which is comprised of analogous appliance members 110/120 and an analogous tongue positioner 421.3 ([0214-0215] inner side wall 421.3 provides a surface in which the tongue may rest thus positioning the tongue) has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Frantz, thus including the tongue positioner 15 and appliance member 12, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Regarding claim 11, Frantz discloses the invention of claim 1 above.
Frantz does not disclose wherein the first tongue positioner 15 is manufactured using one of a three-dimensional printer and a selective laser sintering process.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 which is comprised of analogous appliance members 110/120 and an analogous tongue positioner 421.3 ([0214-0215] inner side wall 421.3 provides a surface in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Frantz, thus including the tongue positioner 15, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Also claim 11 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Frantz also alone discloses claim 10 as the overall structure is disclosed regardless of process.
Regarding claim 17, Frantz discloses the invention of claim 13 above.
Frantz does not disclose wherein at least one of the first tongue positioner 15 and the appliance member 12 is formed from a nylon-based material.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 which is comprised of analogous appliance members 110/120 and an analogous tongue positioner 421.3 ([0214-0215] inner side wall 421.3 provides a surface in which the tongue may rest thus positioning the tongue) has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral 
Regarding claim 18, Frantz discloses the invention of claim 13 above.
Frantz does not disclose wherein the first tongue positioner 15 is manufactured using one of a three-dimensional printer and a selective laser sintering process.
However, Ignacio teaches an analogous oral device 100 (See Figure 1) wherein the analogous oral device 100 which is comprised of analogous appliance members 110/120 and an analogous tongue positioner 421.3 ([0214-0215] inner side wall 421.3 provides a surface in which the tongue may rest thus positioning the tongue) has been constructed using a 3D printing process for building the device in order to lower the weight of the device and increase comfort (see [0193]) and wherein nylon is choice of resin for such 3D printing (see [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Frantz, thus including the tongue positioner 15, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Also claim 11 is noted to be a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, Frantz also alone discloses claim 10 as the overall structure is disclosed regardless of process.
Regarding claim 30, Frantz discloses the invention of claim 25 above.
Frantz does not disclose wherein the first tongue positioner 15 is formed from a nylon-based material.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all the parts of the analogous oral device 10 of Frantz, thus including the tongue positioner 15, via 3D printing of nylon in order to increase the comfort of the device (see Ignacio [0193, 0051]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/22/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786